Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

Framingham, MA 01702

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between GTC Biotherapeutics, Inc., a Massachusetts corporation (the
“Company”), and the Investor.

 

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 9,101,912 units (the “Units”), each consisting of (i) one
share (the “Shares”) of its Common Stock, par value $0.01 per share (the “Common
Stock”) and (ii) one warrant (the “Warrants”) to purchase 0.4 Shares of Common
Stock (and the fractional amount being the “Warrant Ratio”), in substantially
the form attached hereto as Exhibit A, subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $1.83 per
Unit (the “Purchase Price”). The shares issuable upon the exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the “Securities”.

 

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to an effective Registration Statement on Form S-3 (including the
Prospectus contained therein (the “Base Prospectus”) and the exhibits thereto
and the documents incorporated therein by reference, the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), if applicable, certain preliminary prospectuses and/or “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended), that have or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Time of Sale
Prospectus”), and a Prospectus Supplement (the “Prospectus Supplement”)
containing certain supplemental information regarding the Shares and terms of
the Offering that will be filed with the Commission and delivered, or otherwise
made available, to the Investor along with the Company’s counterpart to this
Agreement.

 

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units as set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.

 

5. The manner of settlement of the Shares included in the Units and purchased by
the Investor shall be determined by such Investor as follows (check one):

 

¨ A.   Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by American Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND



--------------------------------------------------------------------------------

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

THE CITIBANK PRIVATE BANK

153 East 53rd Street

New York, NY 10043

ABA # 021-000-089

Account Name: GTC Biotherapeutics, Inc.

Account Number: 49486662

 

– OR –

 

¨ B.   Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Shares registered in the Investor’s name and address as set forth below
and released by the Transfer Agent to the Investor at the Closing directly to
the account(s) at SG Cowen & Co., LLC identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) NOTIFY SG COWEN & CO., LLC OF THE ACCOUNT OR ACCOUNTS AT SG COWEN & CO.,
LLC TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT SG COWEN & CO., LLC TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE
INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

 

6. The executed Warrant shall be delivered in accordance with the terms thereof.

 

- 2 -



--------------------------------------------------------------------------------

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or any of its affiliates and (b) it has no direct or indirect
affiliation or association with any NASD member. Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

Number of Units:        

 

Purchase Price Per Unit:      $                                

 

Aggregate Purchase Price: $                                

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: December     , 2005      

INVESTOR

By:

   

Print Name:

   

Title:

   

Address:

               

 

Agreed and Accepted

this          day of December 2005

 

GTC BIOTHERAPEUTICS, INC.

By:

   

Title:

   

 

- 3 -



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units, which consist
of the Shares and the Warrants.

 

2. Agreement to Sell and Purchase the Units; Placement Agents.

 

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

 

2.3 Investor acknowledges that the Company intends to pay SG Cowen & Co., LLC
and Rodman & Renshaw, LLC (together, the “Placement Agents”) a fee (the
“Placement Fee”) in respect of the sale of Units to the Investor.

 

2.4 The Company has entered into a Placement Agent Agreement (the “Placement
Agreement”) with the Placement Agents that contains certain representations and
warranties of the Company to the Placement Agents. A copy of the Placement
Agreement is available upon request.

 

3. Closings and Delivery of the Units and Funds.

 

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) will occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents. At the Closing, (a) the Company
will cause the Transfer Agent to deliver to the Investor the number of Shares
(and Units) set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto as
Exhibit B, in the name of a nominee designated by the Investor, (b) the Company
shall cause to be delivered to the Investor a Warrant to purchase the number of
whole Warrant Shares determined by multiplying the number of Shares (and Units)
set forth on the signature page by the Warrant Ratio and rounding down to the
nearest whole number and (c) the aggregate purchase price for the Units being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue the Shares and the Warrants to the Investor will be subject to the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and the

 

- 4 -



--------------------------------------------------------------------------------

accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including, without
limitation, those contained in the Placement Agent Agreement (collectively, the
“Company Closing Conditions”). The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the other Investors of the Units
that they have agreed to purchase from the Company.

 

3.3 Delivery of Funds.

 

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the shares being purchased by the Investor to the following account
designated by the Company and the Placement Agents pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of December 7, 2005,
by and among the Company, the Placement Agents and Brown Raysman Millstein
Felder & Steiner LLP (the “Escrow Agent”):

 

THE CITIBANK PRIVATE BANK

153 East 53rd Street

New York, NY 10043

ABA # 021-000-089

Account Name: GTC Biotherapeutics, Inc.

Account Number: 49486662

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agents, of the Company Closing Conditions. The
Placement Agents shall have no rights in or to any of the escrowed funds, unless
the Placement Agents and the Escrow Agent are notified in writing by the Company
in connection with the Closing that a portion of the escrowed funds shall be
applied to the Placement Fee. The Company and the Investor agree to indemnify
and hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under this Section 3.3 or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

Investor shall also furnish to the Placement Agents a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

 

- 5 -



--------------------------------------------------------------------------------

Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agents, and shall have the right to continue to represent the Placement Agents,
in any action, proceeding, claim, litigation, dispute, arbitration or
negotiation in connection with the Offering, and Investor hereby consents
thereto and waives any objection to the continued representation of the
Placement Agents by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person.

 

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at SG Cowen & Co., LLC to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.

 

3.4 Delivery of Shares.

 

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing American Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery. Such DWAC shall indicate the settlement date for
the deposit of the Shares, which date shall be provided to the Investor by the
Placement Agents. Simultaneously with the delivery to the Company by the Escrow
Agent of the funds held in escrow pursuant to Section 3.3 above, the Company
shall direct its transfer agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.

 

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify SG Cowen & Co., LLC of the account or accounts at SG Cowen & Co., LLC to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor directly to the
account(s) at SG Cowen & Co., LLC identified by Investor and simultaneously
therewith payment shall be made from such account(s) to the Company through DTC.

 

- 6 -



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Investor.

 

4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) the Investor has answered all questions on the Signature Page for
use in preparation of the Prospectus Supplement and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date, (c) the Investor, in connection with its decision to purchase the number
of Units set forth on the Signature Page, relied only upon the Base Prospectus,
the Time of Sale Prospectus, if any, the Company’s regular reports on Forms
10-K, 10-Q and 8-K as filed by the Company with the Commission, and the
representations and warranties of the Company contained herein and (d) the
Investor is an “accredited investor” within the meaning of Rule 501(a)(1),
(2) or (3) under the Securities Act of 1933, as amended (the “Securities Act”).

 

4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
any Placement Agent that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the Units in
any jurisdiction outside the United States where action for that purpose is
required. Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the Base
Prospectus, the Time of Sale Prospectus, if any, or the Prospectus Supplement.

 

4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

4.4 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.

 

4.5 The Investor represents that the final Base Prospectus, dated November 14,
2005, which is a part of the Company’s Registration Statement, has been
delivered or otherwise made available to the Investor for its review prior to or
in connection with the receipt of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

The Investor acknowledges that the Prospectus Supplement and, if applicable, the
Time of Sale Prospectus will be delivered, or otherwise made available to the
Investor before this Agreement will be deemed to be effective.

 

4.6 The Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which the Placement Agents first contacted the Investor
about the Offering and (ii) the date that is the tenth (10th) trading day prior
to the date of this Agreement, it has not engaged in any short selling of the
Company’s securities, or established or increased any “put equivalent position”
as defined in Rule 16(a)-1(h) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) with respect to the Company’s securities.

 

4.7 The Investor understands that, upon receipt of a written notice (without
notice of the nature or details of the events) from the Company of the
commencement of a Black Out Period (as defined below) (each a “Black Out
Notice”), the Investor will promptly discontinue disposition of the Warrant
Shares pursuant to the Registration Statement until the earlier of (i) the end
of the Black Out Period and (ii) the date on which the Investor is advised by
the Company of the termination of the Black Out Period and the Investor receives
copies of a supplemented or amended prospectus (or until the Investor is advised
by the Company that the use of the Prospectus Supplement may be resumed).

 

5. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and agrees with, the Investor that:

 

5.1 (a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-129166) under the Securities Act, which became effective on November 14,
2005, for the registration under the Securities Act of the Securities. At the
time of such filing, the Company met the requirements of Form S-3 under the
Securities Act. Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule. The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a supplement to the form of prospectus
included in such registration statement relating to the placement of the Units
and the plan of distribution thereof and has advised the Representative of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All

 

- 8 -



--------------------------------------------------------------------------------

references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus or the
Prospectus Supplement (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus or the Prospectus Supplement, as the
case may be. No stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or the Prospectus Supplement has
been issued, and no proceeding for any such purpose is pending or has been
initiated or, to the Company’s knowledge, is threatened by the Commission.

 

5.2 The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
the Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Time of Sale Prospectus, if any, or the Prospectus Supplement or any
amendment thereof or supplement thereto in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any Placement
Agent specifically for use in the Registration Statement, the Time of Sale
Prospectus, if any, or the Prospectus Supplement, which information the parties
hereto agree is limited to the Placement Agents’ Information as defined in
Section 16 of the Placement Agent Agreement. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Base Prospectus, the Time of Sale

 

- 9 -



--------------------------------------------------------------------------------

Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

 

5.3 To the extent necessary to ensure that the Registration Statement is
available for sales of the Warrant Shares by the Investors, the Company shall
use its reasonable best efforts to keep the Registration Statement continuously
effective, supplemented, amended and current until all Warrant Shares have been
issued or all Warrants have expired, whichever occurs earlier; provided that
such obligation shall expire before such date if the Company delivers to the
Investor a written opinion of counsel to the Company that all Investors may
resell the Warrant Shares without registration under the Act and without
restrictions as to the manner, timing and volume of such sale. Notwithstanding
the foregoing, the Company shall not be required to amend or supplement the
Registration Statement, any related prospectus or any document incorporated
therein by reference and may suspend the availability of the Registration
Statement (a “Black Out Period”) for a period of time not to exceed 30 days in
each instance and an aggregate of 60 days in any calendar year, (i) upon the
occurrence or existence of any pending corporate development or any other
material event as a result of which the Registration Statement, any related
prospectus or any document incorporated by reference therein as then amended or
supplemented would, in the Company’s good faith judgment, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and (ii) (A) the Company determines in good faith and
in its reasonable judgment that the disclosure of such event as such time would
not be in the best interests of the Company or (B) the disclosure otherwise
relates to a material business transaction which has not yet been publicly
disclosed. If a Black Out Period is in effect on the Termination Date (as such
term is defined in the Warrant), then the Termination Date shall be extended for
the number of calendar days covered by such Black Out Period.

 

5.4 The Company has been duly organized and is validly existing as a corporation
in good standing (or the equivalent thereof, if any) under the laws of its
jurisdiction of incorporation, is duly qualified to do business and is in good
standing (or the equivalent thereof, if any) as a foreign corporation in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification, and has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged, except where the failure to be so qualified and in good standing
or have such power or authority would not have, individually or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).

 

5.5 The Securities to be issued and sold by the Company hereunder and under any
additional Subscription Agreements have been duly and validly authorized and,
when issued and delivered against payment therefor as provided herein, will be
duly and validly issued, fully paid and nonassessable and free of any preemptive
or similar rights. The Securities conform to the description thereof contained
in the Base Prospectus, the Prospectus Supplement and the Time of Sale
Prospectus, if any.

 

5.6 The Company has an authorized capitalization as set forth in the Base
Prospectus, the Prospectus Supplement and the Time of Sale Prospectus, if any.
All of the issued and outstanding shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities

 

- 10 -



--------------------------------------------------------------------------------

laws, and conform to the description thereof contained in the Base Prospectus,
the Prospectus Supplement and the Time of Sale Prospectus, if any. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company that have been granted by the
Company other than those referenced in the Base Prospectus and the Time of Sale
Prospectus, if any. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, as described in the Base Prospectus and the Time of Sale Prospectus,
if any, accurately and fairly present the information required to be shown with
respect to such plans, arrangements, options and rights.

 

5.7 The Company has the full right, power and authority to enter into this
Subscription Agreement and to perform and to discharge its obligations
hereunder; and this Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, except as limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the enforcement of creditors’ rights generally,
(ii) general principles of equity, regardless of whether asserted in a
proceeding at equity or law, and may be limited by federal or state securities
laws and public policy considerations in respect thereof.

 

5.8 The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any statute, law, rule or
regulation or any judgment, order or decree of any court or governmental agency
or body having jurisdiction over the Company or any of its properties or assets,
except for such breach, violation or default that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.9 No consent, approval, authorization, filing with or order of or registration
with, any court or governmental agency or body is required in connection with
the transactions contemplated herein, except such as have been obtained or made
under the Securities Act or the Exchange Act and such as may be required under
the securities, or blue sky, laws of any jurisdiction in connection with the
offer and sale of the Units by the Company in the manner contemplated herein and
in the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.

 

5.10 The financial statements, together with the related notes and schedules, of
the Company included in the Base Prospectus, the Prospectus Supplement or the
Registration Statement, the Time of Sale Prospectus, if any, or incorporated by
reference therein, as the case may be, present fairly the financial condition,
results of operations and cash flows of the Company and its consolidated
subsidiaries and other consolidated entities as of the dates and for the periods
indicated, comply in all material respects with the Securities Act and the Rules
and Regulations thereunder, and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved. No other financial statements or supporting schedules or
exhibits are

 

- 11 -



--------------------------------------------------------------------------------

required by the Securities Act or the Rules and Regulations thereunder to be
included in the Base Prospectus, the Prospectus Supplement or the Registration
Statement, the Time of Sale Prospectus, if any, or incorporated by reference
therein, as the case may be.

 

5.11 Except as set forth in the Base Prospectus and the Time of Sale Prospectus,
if any, there is no legal or governmental proceeding pending to which the
Company is a party or of which any property or assets of the Company is the
subject which is required to be described in the Base Prospectus or the Time of
Sale Prospectus, if any, and is not described therein, or which, individually or
in the aggregate, if determined adversely to the Company, would have a Material
Adverse Effect or would prevent or adversely affect the ability of the Company
to perform its obligations under this Agreement; and to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

5.12 The Company has made all filings, applications and submissions required by,
and possesses all approvals, licenses, certificates, certifications, clearances,
consents, exemptions, marks, notifications, orders, permits and other
authorizations issued by, the appropriate federal, state or foreign regulatory
authorities (including, without limitation, the Food and Drug Administration of
the U.S. Department of Health and Human Services (the “FDA”), and any other
foreign, federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA) necessary to conduct its
businesses (collectively, “Permits”), except for such Permits which the failure
to obtain would not have a Material Adverse Effect (the “Immaterial Permits”),
and is in compliance in all material respects with the terms and conditions of
all such Permits other than the Immaterial Permits (the “Required Permits”); all
of such Required Permits held by the Company are valid and in full force and
effect; there is no pending or, to the Company’s knowledge, threatened action,
suit, claim or proceeding which may cause any such Required Permit to be
limited, revoked, cancelled, suspended, modified or not renewed and the Company
has not received any notice of proceedings relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Required Permit which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated by the Base Prospectus or the Prospectus
Supplement.

 

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agents,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive for two years after the Closing

 

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

 

  (a) if to the Company, to:

 

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

Framingham, MA 01702

Attention: President

Phone: (508) 620-9700

Telecopy: (508) 370-3797

 

- 12 -



--------------------------------------------------------------------------------

with copies to:

 

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

Attention: Nathaniel S. Gardiner, Esq.

Phone: (617) 239-0293

Telecopy: (617) 227-4420

 

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or if no physical Prospectus Supplement is delivered, when an
electronic version of the Prospectus Supplement is available to the Investor).

 

13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or if the Prospectus Supplement is otherwise made
available to the Investor), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

 

- 13 -



--------------------------------------------------------------------------------

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

The Company has filed a registration statement (Registration No. 333-129166,
including a base prospectus) with the SEC for the offering to which this
communication relates. Before you invest, you should read the base prospectus in
that registration statement and other documents the Company has filed with the
SEC for more complete information about the Company and this offering. You may
get these documents for free by visiting EDGAR on the SEC Web site at
www.sec.gov. Alternatively, the Company or any placement agent participating in
the offering will arrange to send you the Base Prospectus if you request it by
calling toll-free 1-800-221-5616.

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF WARRANT

 

[See Exhibit 4.1 hereto]



--------------------------------------------------------------------------------

EXHIBIT B

 

GTC BIOTHERAPEUTICS, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.      The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:

   _________________________

2.      The relationship between the Investor and the registered holder listed
in response to item 1 above:

   _________________________

3.      The mailing address of the registered holder listed in response to item
1 above:

   _________________________

4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

   _________________________

5.      Name of DTC Participant (broker-dealer at which the account or accounts
to be credited with the Shares are maintained)

   _________________________

6.      DTC Participant Number

   _________________________

7.      Name of Account at DTC Participant being credited with the Shares

   _________________________

8.      Account Number at DTC Participant being credited with the Shares

   _________________________

9.      The exact name that the Warrants are to be registered in:

   _________________________